DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 06/03/2021 has been acknowledged and entered. Claim 5 has been cancelled. Non-final office action on the merits is as follows: 

Allowable Subject Matter
The indicated allowability of previously presented claims 5-6 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-10 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the examiner called the applicant’s representative and discussed the discovery of the new reference applied below to reject the previously allowed subject matter of claims 5 and 6. No further response or proposed amendment was received to address the new rejection below following the initial discussion. 
Claim Objections
Claim 6 is objected to because of the following informalities: 
Regarding Claim 6, the claim depends from cancelled claim 5 and should be rewritten to depend from the independent claim 1. For purposes of complete examination, the examiner will reject the claim below as if it depends from claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the limitation “a first insulating film provided on a portion between the third semiconductor layer and the fourth semiconductor layer” is unclear. In particular, it is unclear whether the insulating material is provided on a portion of the third semiconductor layer, the fourth semiconductor layer, both the third and fourth semiconductor layers, or a portion of another element such as the first semiconductor layer that is between the third semiconductor layer and the fourth semiconductor layer based on the applicant’s description. For the purposes of examination below the examiner is interpreting this limitation to mean that the first insulating film is provided on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (U.S. Patent Pub. No. 2009/0072326) in view of Mori et al. (U.S. Patent Pub. No. 2009/0289312, from hereinafter “Mori”).
Regarding Claim 1, Kao in Fig. 3 teaches a semiconductor device, comprising: a first semiconductor layer (10); a second semiconductor layer (12) provided on a portion of the first semiconductor layer, the second semiconductor layer being of a first conductivity type; a third semiconductor layer (14) provided on a portion of the second semiconductor layer and separated from the first semiconductor layer, the third semiconductor layer being of a second conductivity type; a fourth semiconductor layer ¶ 0016-0020). 
Kao fails to specifically teach that the first insulating film is on a portion of the fourth semiconductor layer at the second semiconductor layer side.
Mori in Fig. 3 teaches a similar semiconductor device, comprising: a first semiconductor layer (10); a second semiconductor layer (12) provided on a portion of the first semiconductor layer, the second semiconductor layer being of a first conductivity type; a third semiconductor layer (20) provided on a portion of the second semiconductor layer and separated from the first semiconductor layer, the third semiconductor layer being of a second conductivity type; a fourth semiconductor layer (14/30) provided on a portion of the first semiconductor layer, the fourth semiconductor layer being of the second conductivity type; a first insulating film (60) provided on a portion of the first semiconductor layer between the third semiconductor layer and the fourth semiconductor layer and on a portion of the fourth semiconductor layer at 1) contacting the first insulating film, being provided on the fourth semiconductor layer, and being thicker than the first insulating film; a third insulating film (portion of layer 50 having a thickness equal to t0-t1) provided above the second insulating film; and an electrode (40) provided on the first insulating film, on the second insulating film, and on the third insulating film (¶’s 0038-0046, also see method of forming in Fig. 4-12, ¶’s 0047-0057). 
In view of the teachings of Mori, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kao to include that the first insulating film is on a portion of the fourth semiconductor layer at the second semiconductor layer side because this would be an obvious matter of design choice wherein the second insulating film does not cover the whole fourth semiconductor layer (drift region) on the side closest to the source region and therefore requiring the first insulating film to provide insulation between the gate and that portion of the drift region. 
Regarding Claim 2, Kao teaches wherein in a first direction, a length of the third insulating film is shorter than a length of the second insulating film, the first direction being from the first insulating film toward the second insulating film (Fig. 3).
Regarding Claim 3, Kao teaches wherein the third insulating film is separated from an end portion of the second insulating film at the first insulating film side (Fig. 3). 
Regarding Claim 4, Kao appears to teach wherein in the first direction, a first distance between a center of the third insulating film and an end portion of the second Mori also teaches similar second and third insulating films (as shown above) wherein in the first direction, a first distance between a center of the third insulating film and an end portion of the second insulating film at a side opposite to the first insulating film is shorter than a second distance between a center of the second insulating film and the end portion of the second insulating film at the side opposite to the first insulating film (Fig. 3). In particular, the examiner is considering the upper portion of the field insulating layer above the flat surface (53) having a height labeled delta to be the third insulating layer. In view of the teachings of Kao and Mori it would be obvious to include this relationship as claimed because this will allow for the gate to have thicker insulation closer to the drain as compared to the source region allowing for a higher breakdown voltage. 
Regarding Claim 6, Kao teaches wherein the first insulating film, second insulating film and third insulating film are made of an oxide and the fourth insulating film is made of silicon nitride (¶ 0018-0020). Similar, Mori teaches wherein the first insulating film, second insulating film and third insulating film are made of silicon oxide (¶ 0041-0042). 
Regarding Claim 7, Kao teaches wherein an end portion of the second insulating film at the first insulating film side becomes thinner in a direction toward the first insulating film (Fig. 3).
Regarding Claim 8, Kao teaches wherein the third insulating film is not provided on the end portion of the second insulating film at the first insulating film side (Fig. 3).
Regarding Claim 9, Kao teaches wherein the third insulating film is formed as a body different from the second insulating film (Fig. 3; ¶ 0018-0020).
Regarding Claim 10, Kao teaches wherein the third semiconductor layer includes a source layer (14), the fourth semiconductor layer includes: a drift layer (30); and a drain layer (24), an impurity concentration of the drain layer being higher than an impurity concentration of the drift layer, and a lower portion of the second insulating film is disposed between the source layer and the drain layer (Fig. 3; ¶’s 0016-0020).

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Tanaka (U.S. Patent Pub. No. 2009/0114987) teaches a semiconductor device, comprising: a first semiconductor layer; a second semiconductor layer provided on a portion of the first semiconductor layer, the second semiconductor layer being of a first conductivity type; a third semiconductor layer provided on a portion of the second semiconductor layer and separated from the first semiconductor layer, the third semiconductor layer being of a second conductivity type; a fourth semiconductor layer provided on a portion of the first semiconductor layer, the fourth semiconductor layer being of the second conductivity type; a first insulating film provided on a portion of the 
(ii) Moscatelli et al. (U.S. Patent Pub. No. 2003/0141559) teaches a semiconductor device, comprising: a first semiconductor layer; a second semiconductor layer provided on a portion of the first semiconductor layer, the second semiconductor layer being of a first conductivity type; a third semiconductor layer provided on a portion of the second semiconductor layer and separated from the first semiconductor layer, the third semiconductor layer being of a second conductivity type; a fourth semiconductor layer provided on a portion of the first semiconductor layer, the fourth semiconductor layer being of the second conductivity type; a first insulating film provided on a portion of the second semiconductor layer between the third and fourth semiconductor layers; a second insulating film contacting the first insulating film, being provided on the fourth semiconductor layer; a third insulating film provided above the second insulating film; and an electrode provided on the first insulating film, on the second insulating film, and on the third insulating film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816